Case

©0o wa ND nn fF WY NO

MO wo NO NHN NY NY NO NO NO He HF He HF HF HE FEF Ee se
oN DWN ON BPW NYO KF CO UO WON WD Hn Ff WY NY KF OC

 

8:20-cv-01889-JLS-AGR Document 7 Filed 11/01/20 Page1of1 Page ID #:148

JS-6

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

JOSE FELIPE VELASCO,

V.

CRAIG KOENIG, Warden,

Petitioner,

Respondent.

 

 

NO. SACV 20-1889-JLS (AGR)
JUDGMENT

Pursuant to the Opinion and Order on Second or Successive Petition and

Order Transferring Motion to Ninth Circuit,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter

is denied and summarily dismissed for lack of subject matter jurisdiction. The

Motion for Permission to File Attached 2254 Petition With Newly Discovered

Evidence is transferred to the Ninth Circuit.

DATED: November 1, 2020

 

JOSEPHINE L. STATON
United States District Judge

 
